 

Exhibit 10.1

 

EXECUTION COPY



 

LICENSE AND DEVELOPMENT AGREEMENT

 

This License and Development Agreement (“Agreement”) is made and entered into as
of this June 5, 2015 (the “Effective Date”) by and between Bayer HealthCare LLC,
with offices at 100 Bayer Blvd., Whippany, NJ 07981 (“Bayer”), and Acura
Pharmaceuticals, Inc., with offices at 616 N. North Court, Palatine IL 60067
(“Acura”). Bayer and Acura each are referred to herein as a “Party” and
collectively as the “Parties.”

 

WITNESSETH:

 

WHEREAS, Acura has developed Impede® Technology designed to prevent extraction
of pseudoephedrine from tablets and to disrupt the direct conversion of
pseudoephedrine from tablets into methamphetamine;

 

WHEREAS, Bayer and its Affiliates have substantial expertise in the
distribution, sales and marketing of healthcare products worldwide;

 

WHEREAS, Acura wishes to grant to Bayer, and Bayer wishes to obtain, the rights
to (i) make, have made, distribute, have distributed, sell, have sold, market,
have marketed, commercialize, and have commercialized the Developed Product(s)
utilizing the Impede® Technology in the Field in the Territory, on the terms and
conditions set forth herein (as each such term in defined herein);

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

 

ARTICLE I – DEFINITIONS

 

1.1“Affiliate” means any corporation or other entity, which directly or
indirectly controls, is controlled by or is under common control with a Party. A
corporation or other entity shall be regarded as in control of another
corporation or entity if it owns or directly or indirectly controls more than
Fifty Percent (50%) of the voting stock or other ownership interest of the other
corporation or entity, or if it possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of the corporation
or other entity or the power to elect or appoint more than Fifty Percent (50%)
of the members of the governing body of the corporation or other entity.
Notwithstanding the foregoing, a private equity or venture capital firm with an
ownership interest in an entity shall not be an Affiliate by reason of such
ownership and portfolio companies of a private equity firm or a venture capital
firm shall not be Affiliates or a Party by virtue of the private equity firm or
venture capital firm being Affiliates of a Party.

 

*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

1

 

   

1.2“Allergy Product” means [*****].

 

1.3“Applicable Law” means, with respect to any Person, any domestic or foreign,
federal, state or local statute, treaty, law, ordinance, rule, regulation,
administrative interpretation, order, writ, injunction, judicial decision,
decree or other requirement of any governmental authority, including any rules,
regulations or other requirements of the Regulatory Authorities in the
Territory, applicable to such Person or any of such Person’s respective
properties, assets, officers, directors, employees, consultants or agents.

 

1.4“Budget” is the budget for the proposed development of the Developed Product
as set forth in Exhibit B, and as amended in writing by the DC.

 

1.5“Commercialization Condition” [*****].

 

1.6“Commercially Reasonable Efforts” means with respect to a Party, the efforts
and resources which would be used (including the promptness in which such
efforts and resources would be applied) by that Party consistent with its normal
business practices and in compliance with Applicable Law and the exercise of
prudent scientific and business judgment, which in no event shall be less than
the level of efforts and resources standard in the pharmaceutical industry for a
company similar in size and scope to such Party, with respect to a product or
potential product at a similar stage in its development and with similar market
potential or product life cycle taking into account efficacy, safety, commercial
value, the competitiveness of alternative products of Third Parties that are in
the marketplace, and the Patent Rights and other proprietary position of such
product.

 

1.7“Confidential Information” is defined in Section 7.1 herein below.

 

1.8“Competing Product” means [*****].

 

1.9“Control” means, with respect to Intellectual Property Rights, ownership or
the possession of the ability by license or otherwise to assign or grant a
license or sublicense to or disclose such Intellectual Property Rights without
violating the terms of any agreement or other arrangement, express or implied,
with any Third Party.

 

1.10“DC” means a Development Committee.

 

1.11Delivery” has the meaning set forth in Section 5.2.

 

*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

2

 

  

1.12“Development Plan” means the plan for the development of the Developed
Product set forth in Exhibit A, as the same may be amended by the Parties in
writing.

 

1.13“Developed Product(s)” means a [*****] product [*****].

 

1.14“Effective Date” has the meaning set forth above.

 

1.15“FDA” means the United States Food and Drug Administration, or any successor
thereto.

 

1.16“Field” means over-the-counter (non-prescription) (“OTC”) and prescription
(“Rx”) products.

 

1.17“FTE Expense” means [*****].

 

1.18“GAAP” means generally accepted accounting principles in effect in the
United States from time to time applied on a consistent basis.

 

1.19“Gross Sales” means [*****].

 

1.20“Impede® Patent Rights” means [*****].

 

1.21“Impede® Technology” means [*****].

 

1.22“Information” means any development data, results, records, reports, and
technical information and information of any type whatsoever, in any tangible or
intangible form, including, without limitation, technical, reports,
specifications, test data (including pharmacological, biological, chemical,
biochemical, toxicological, preclinical and clinical test data), analytical and
quality control data, stability data, other study data and procedures.

 

1.23“Infringing Competing Product” means [*****].

 

1.24“Intellectual Property Rights” means Know-How, registered trademarks,
trademark applications, unregistered trademarks, trade dress, copyrights, and
Patent Rights.

 

1.25“Know-How” means all Information that is Controlled by a Party, including
but not limited to ideas, concepts, discoveries, inventions, developments, and
improvements.

 

1.26“Know-How Royalty Payment” is defined in Section 4.2.1

 

*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

3

 

  

1.27“License” has the meaning set forth in Section 3.1.

 

1.28“Major Foreign Markets” means [*****].

 

1.29“Milestone Payments” is defined in Section 4.1.

 

1.30“Net Sales” means [*****].

 

1.31“Non-Delivery Notice” is defined in Section 5.2.

 

1.32“Patent Rights” means patents and patent applications, and all divisionals,
continuations, continuations in part, reissues, extensions, supplementary
protection certificates and foreign counterparts thereof.

 

1.33“Person” means an individual, a corporation, a general partnership, a
limited partnership, a limited liability company, a limited liability
partnership, an association, a trust or any other entity or organization.

 

1.34“Pilot BE Study” means in vivo pharmacokinetic studies designed to test
bioequivalence on [*****] meeting the criteria of Exhibit D.

 

1.35“PSE” means pseudoephedrine or a pharmaceutically acceptable salt thereof.

 

1.36“Regulatory Approval” means the license or final FDA, or equivalent foreign
governmental authority, marketing approval necessary as a prerequisite for
marketing the Developed Product in a country in the Territory.

 

1.37“Regulatory Approval Application” means shall mean any filing(s) made with
the Regulatory Authority in any country in the Territory for Regulatory Approval
of the marketing, manufacture and sale (and pricing when applicable) of the
Developed Product in such country.

 

1.38“Regulatory Authority” means the FDA in the U.S., and any health regulatory
authority(ies) in any other country in the Territory that is a counterpart to
the FDA and has responsibility for granting regulatory approval for the
marketing, manufacture, and sale of the Developed Product in such country,
including, but not limited to, pricing and reimbursement approvals, and any
successor(s) thereto, as well as any state or local health regulatory
authorities having jurisdiction over any activities contemplated by the Parties.

 

1.39“Right of First Negotiation Product” is defined in Section 3.7.

 

*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

4

 

   

1.40“Royalty Payments” means the Standard Royalty Payments and the Know-how
Royalty Payments.

 

1.41“Royalty Report” is defined in Section 4.3.

 

1.42“Standard Royalty Payment” is defined in Section 4.2.1

 

1.43“Target Product Profile” is defined in Exhibit D.

 

1.44“Term” has the meaning set forth in Section 2.1.

 

1.45“Territory” means the world.

 

1.46“Third Party” means any entity other than Acura and its Affiliates and Bayer
and its Affiliates.

 

1.47“Valid” means, with respect to a Impede® Patent Rights in a particular
country, such Impede® Patent Rights have not (A) expired or been cancelled, (B)
been declared invalid or unenforceable by a decision of a court or other
appropriate body of competent jurisdiction, from which no appeal is or can be
taken, (C) been admitted to be invalid or unenforceable through reissue,
disclaimer or otherwise, or (D) been abandoned or disclaimed either
affirmatively or by operation of law.

 

ARTICLE II-TERM AND TERMINATION

 

2.1Term and Expiration. The Term of this Agreement shall be on a
country-by-country basis and, with respect to each country, will begin on the
Effective Date and will expire on the later of the date that (i) the Impede®
Patent Rights in such country are not Valid or do not claim the Developed
Product; or (ii) is [*****] post launch of the Developed Product in such country
in which there are not any Impede® Patent Rights that are both Valid and claim
the Developed Product. The Agreement shall expire in its entirety when the Term
has expired for all countries.

 

2.2Termination

 

2.2.1Before Delivery, Bayer may terminate this Agreement in its entirety
immediately upon written notice to Acura. After Delivery, Bayer may terminate
this Agreement at will upon [*****] notice to Acura.

 

2.2.2Acura may terminate this Agreement at any time upon sixty (60) days’
written notice to Bayer if Bayer does not launch the Developed Product in the
United States [*****] Nothing in this Section 2.2.2 shall relieve Bayer of its
obligations to use Commercially Reasonable Efforts to commercialize the
Developed Product.

 

*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

5

 

  

2.2.3Acura may terminate this Agreement at any time [*****] if Bayer suspends
commercialization of the Developed Product in the United States for more than
[*****]. Nothing in this Section 2.2.3 shall relieve Bayer of its obligations to
use Commercially Reasonable Efforts to commercialize the Developed Product.

 

2.2.4Acura may terminate this Agreement at any time upon sixty (60) days’
written notice to Bayer if Bayer for an aggregate period greater than [*****]
has not conducted any development of the Developed Product for the United States
prior to Regulatory Approval for the United States, [*****].

 

2.2.5With respect to each Major Foreign Market, if Bayer does not (i) initiate
development of the Developed Product for such Major Foreign Market within
[*****].

 

2.2.6If Bayer or an Affiliate of Bayer files or has a Regulatory Approval
Application pending or seeks Regulatory Approval of, or holds, directly or
indirectly, including by way of a license, a Regulatory Approval for, or
launches or assist a Third Party in the launch of an Infringing Competing
Product or Competing Product in a country in the Territory, Acura may elect to
terminate this Agreement with respect to such country only. Bayer shall provide
written notice to Acura within [*****] days after (i) it or an Affiliate files
or has pending a Regulatory Approval application for a Competing Product or an
Infringing Competing Product or (ii) after receipt by it or an Affiliate of
Bayer of receipt, or holding of a Regulatory Approval for the Developed Product.

 

2.2.7Either Party may terminate the Agreement in its entirety by giving written
notice of termination at any time, if the other Party fails to fulfill or
breaches any material term or condition of this Agreement, and does not remedy
the failure or breach within [*****] of receipt of written notice specifying
such failure or breach given by the other Party; or if the other Party becomes
insolvent, makes an assignment for the benefit of its creditors, is subject to
proceedings in voluntary or involuntary bankruptcy instituted on behalf of or
against such Party, goes into liquidation or has a receiver or trustee appointed
for all or substantially all of its property.

 

2.3Consequences of Expiration. Upon expiration of this Agreement with respect to
a country, Bayer shall retain a non-exclusive, perpetual, irrevocable, fully
paid-up and royalty-free license to, have made, sell, promote, or otherwise
exploit the Developed Product in such country.

 

*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

6

 

   

2.4Consequences of Termination. Upon termination of this Agreement with respect
to one or more countries: (i) all of Bayer’s licenses with respect to Acura’s
trademarks and the Impede® Technology with respect to the terminated countries
shall terminate; (ii) Bayer shall retain its Regulatory Approvals with respect
to the Developed Product for the terminated countries; (iii) if the termination
is by [*****], Acura’s non-compete contained in [*****]; (vi) if the termination
of this Agreement is for all countries (e.g., in its entirety), Bayer shall pay
[*****]; and (v) Bayer’s right of reference [*****].

 

2.5Accrued Rights; Surviving Obligations.

 

2.5.1Termination, relinquishment or expiration of this Agreement for any reason
shall be without prejudice to any rights that shall have accrued to the benefit
of either Party prior to such termination, relinquishment or expiration. Such
termination, relinquishment or expiration shall not relieve either Party from
obligations that are expressly indicated to survive termination or expiration of
this Agreement.

 

2.5.2All of the Parties’ rights and obligations under [*****], shall survive
termination, relinquishment or expiration of this Agreement, and all other
provisions reasonable construed to survive shall also survive termination or
expiration. Where a provision specifies a survival period, such provision shall
survive only during such survival period.

 

ARTICLE III-LICENSE AND COMMERCIALIZATION

 

3.1License. Acura hereby grants Bayer an exclusive (even as to Acura),
sub-licensable (subject to Section 3.8), royalty-bearing right and license under
the Impede® Patent Rights to develop, manufacture, have manufactured,
distribute, have distributed, sell, have sold, market, have marketed,
commercialize and have commercialized the Developed Product(s) in the Field in
the Territory.

 

3.2No Other Rights and Retained Rights. This Agreement confers no right, license
or interest by implication, estoppel, or otherwise under any Patent Rights,
Confidential Information, Know-How or other Intellectual Property (including but
not limited to trade secrets, formulations, manufacturing processes, data) that
was owned by a Party prior to signing the Agreement except as expressly set
forth in this Article III. Each Party hereby expressly retains and reserves all
rights and interests with respect to patents, Confidential Information,
technology or other intellectual property rights not expressly granted to the
other Party hereunder.

 

*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

7

 

  

3.3Bayer to use CRE. Bayer shall use Commercially Reasonable Efforts to market
and sell Developed Product in the United States and Major Foreign Markets, after
obtaining Regulatory Approval for the Developed Product in such country;
provided, however, that (i) Bayer shall have sole discretion and control as to
the manner and extent of such commercialization of such Developed Product and
(ii) subject to Section 2.2 and 4.5.1, Bayer shall have the right to postpone or
delay the commercial launch of such Developed Product or discontinue, interrupt
or cease the marketing and sale of such Developed Product in Territory if the
commercialization of Developed Product is reasonably determined by Bayer to be
economically unviable or in the event litigation is pending or threatened with
respect to such Developed Product. During the Term, Bayer shall have the sole
obligation and responsibility, and at its sole cost and expense, for all aspects
of manufacturing, including without limitation, testing packaging and labelling
the Developed Product, and any costs associated with storage, release and Third
Party logistics. As part of such responsibilities, Bayer shall have the sole
responsibility to obtain or to coordinate with and provide to its contract
manufacturer such information and materials as shall be reasonably necessary to
obtain sufficient quota for active pharmaceutical ingredients from the Drug
Enforcement Administration, and similar foreign agencies. Bayer shall be solely
responsible at its cost and expense for any recalls or withdrawals of Developed
Product.

 

3.4Right of Reference. Acura grants Bayer a right of reference to [*****].

 

3.5Non-Compete. Acura will not file a Regulatory Approval Application or seek
Regulatory Approval of or launch or assist a Third Party in the launch of an
Infringing Competing Product or a Competing Product in a country in the
Territory [*****].

 

3.6Allergy Product Development. Acura will not file a Regulatory Approval
Application or seek Regulatory Approval of or launch or assist a Third Party in
the launch of an Allergy Product containing Acura’s Impede® Technology [*****].

 

3.7Right of First Negotiation Product. As used in this Agreement, “Right of
First Negotiation Product” means a product containing the following as its only
active pharmaceutical ingredients: [*****]. If Acura [*****] and in each case
Acura determines to license, develop, collaborate with respect to or sell such
Right of First Negotiation Product, then it will send Bayer written notice of
same, before offering such Right of First Negotiation Product to any Third
Party. [*****]. This Section 3.7 shall not survive termination or expiration of
this Agreement.

 

*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

8

 

   

3.8Sublicenses. Bayer shall not grant a sublicense in the United States of the
licenses granted to it under Section 3.1, to a Third Party to market or sell the
Developed Product without the consent of Acura, such consent not be unreasonably
withheld. Bayer may grant sublicenses outside of the United States of the
licenses granted to Bayer under Section 3.1, to a Third Party to market or sell
the Developed Product (other than sublicenses granted to Third Parties acting as
distributors or wholesalers or to Third Parties providing products or
non-marketing/selling services to or on behalf of Bayer or its Affiliates),
provided, however, [*****].

 

ARTICLE IV-MILESTONES AND ROYALTIES

 

4.1Milestone Payments. Bayer shall make the following non-refundable,
non-creditable milestone payments (“Milestone Payments”), and provide the
following notices, to Acura:

 

4.1.1Within [*****], Bayer shall pay Acura [*****].

 

4.1.2Within [*****] Bayer shall pay Acura [*****].

 

4.1.3Within [*****] Bayer shall pay Acura [*****].

 

4.1.4Within [*****] Bayer shall pay Acura [*****].

 

4.1.5The Milestone Payments provided in each of Sections 4.1.2, 4.1.3 and 4.1.4
shall be reduced by [*****] if [*****].

 

4.2Royalties and Other Payments. The following payments shall be payable by
Bayer to Acura for sales made during each calendar quarter and payment will be
remitted within [*****] after the end of the quarter to which it relates.

 

4.2.1Standard Royalty Payment. For each country in the Territory during any
period of the Term in which (a) a claim under any Impede® Patent Right is Valid
in a country and (b) a Third Party does not sell a Competing Product in such
country, Bayer shall pay to Acura a royalty of [*****]. Such royalty shall be
payable for sales made during each calendar quarter and payment will be remitted
[*****]. The royalty payment under this section 4.2.1 is referred to as the
“Standard Royalty Payment.”

 

4.2.2Know-How Royalty Payment. For each country during any period of the Term in
which (a) Impede® Patent Rights do not exist or are not Valid in a country or
(b) a Third Party sells a Competing Product in such country, Bayer shall pay
Acura a quarterly royalty payment of [*****]. Bayer shall only be required to
make payments under this Section 4.2.2 with respect to a country (determined on
a country-by-country basis) until [*****]. Bayer shall provide Acura a detailed
written explanation if it makes any Know-How Payments due to a Competing Product
within [*****] of reaching such determination. The royalty payment under this
Section 4.2.2 is referred to as the “Know-How Royalty Payment.”

 

*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

9

 

  

4.3Royalty Reports. Bayer shall prepare in respect of each calendar quarter a
report (“Royalty Report”) that shows for that calendar quarter the [*****]. The
Royalty Report shall be in the form of Exhibit E.

 

4.4Royalty Stacking. The Royalty Payments with respect to a country will be
reduced by [*****], but for any calendar quarter shall not reduce the Royalty
Payments payable to Acura with respect to such country to less than [*****].

 

4.5Minimum Annual Royalty.

 

4.5.1Notwithstanding the calculation of the Royalty Payments under Section 4.2,
commencing [*****], the aggregate Royalty Payments in the Territory payable by
Bayer to Acura in any calendar year during the Term of this Agreement shall not
be less than [*****] (the “Annual Minimum Royalty Amount”). In the first year in
which the minimum Royalty Payments are payable, the minimum royalty shall be
pro-rated by dividing (A) the number of days during such calendar year in which
such minimum royalty obligations exist by (B) 365 and multiplying the result by
the Annual Minimum Royalty Amount. Similarly in the calendar year of expiration,
the minimum royalty shall equal (A) the number of days in such calendar year
prior to expiration divided by (B) 365 and multiplying the result by the Annual
Minimum Royalty Amount. In addition, if a Commercialization Condition exists and
Bayer is not commercializing the Developed Product then for such calendar year
the minimum royalty shall be reduced (not below zero) by [*****].

 

4.5.2Within [*****], Bayer shall pay Acura any difference between Annual Minimum
Royalty Amount (as the same may be prorated pursuant to section 4.5.1) and the
royalties actually paid during the preceding calendar year, if applicable.

 

4.6Pricing. Bayer shall have sole discretion to determine the price, terms and
conditions of sales of Developed Product(s) to Bayer’s customers. Bayer shall
not price the Developed Product in any country for any transaction [*****].

 

4.7Currency. All payments required under this Agreement shall be made in U.S.
dollars, regardless of the country(ies) in which sales are made or expenses are
incurred, via wire transfer of immediately available funds to an account
designated in writing by Acura. Whenever, for the purpose of calculating any
sums due under this Agreement, conversion from any foreign currency shall be
required, such conversion shall be made as follows: the amounts shall be
converted into United States dollars using the average rate of exchange for such
currencies for the relevant period, such exchange rate shall be the exchange
rate taken from The Wall Street Journal as published on the last day of the
relevant period for which payments are due, or such other publication as may be
agreed between the Parties from time to time.

 

*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

10

 

  

4.8Taxes. In the event that a Party is mandated under the laws of a country to
withhold any tax to the tax or revenue authorities in such country in connection
with any payment to the other Party, such amount shall be deducted from the
payment to be made by such withholding Party, provided, however, that the
withholding Party shall take reasonable and lawful actions, at the other Party’s
sole cost, to avoid and minimize such withholding and promptly notify the other
Party so that the other Party may take lawful actions to avoid and minimize such
withholding. The withholding Party shall promptly furnish the other Party with
copies of any tax certificate or other documentation evidencing such withholding
as necessary to satisfy the requirements of the United States Internal Revenue
Service related to any application by such other Party for foreign tax credit
for such payment. Each Party agrees to cooperate with the other Party in
claiming exemptions from such deductions or withholdings under any agreement or
treaty from time to time in effect. All amounts payable under this Agreement and
not paid within [*****] of when due in accordance with the provisions hereof
shall bear interest from the due date until paid at the rate equal to [*****].
Unless otherwise stated all dollar amounts in this Agreement are in United
States dollars.

 

ARTICLE V-DEVELOPMENT/REGULATORY

 

5.1Development. Bayer and Acura shall jointly develop the Developed Product
pursuant to the Development Plan attached hereto as Exhibit A. Acura will use
Commercially Reasonable Efforts to [*****]. Any activity not specifically
assigned to Acura shall be the responsibility of Bayer. Under no circumstances
will Acura be responsible for [*****]. Bayer shall be responsible for all costs
and expenses (including Acura’s FTE Expense), for performing all Developed
Product development activities, whether performed by Acura or Bayer. Acura
agrees to use Commercially Reasonable Efforts to utilize the Impede® Technology
to obtain a formulation meeting the Target Product Profile provided there can be
no assurance and Acura makes no representation that the Impede® Technology is
sufficient to obtain a formulation meeting the Target Product Profile or that
Acura will succeed in the development and Delivery of the Developed Product.
Bayer will use Commercially Reasonable Efforts to finalize development and gain
Regulatory Approval in the U.S. within [*****].

 

5.2Delivery. Acura shall use commercial reasonable efforts to Deliver a
formulation and development scale quantities of a prototype of the Developed
Product meeting the Target Product Profile. “Delivery” will occur [*****].

 

*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

11

 

 

5.3Major Foreign Markets. Bayer shall use Commercially Reasonable Efforts to
develop product formulation(s), similar to the Developed Product, for use in the
Major Foreign Markets.

 

5.4Joint Development Committee. The Parties shall coordinate all development
activities under a joint development committee (“DC”) which will meet to discuss
progress on the Development Plan, Budget and Target Product Profile. The parties
shall establish the DC within thirty (30) days after the Effective Date. The DC
will consist of equal number of designees from each Party and meet at least
quarterly in person or by teleconference during the Term. Either Party may also
call a special meeting of the DC (by videoconference or teleconference) by at
least seven (7) day’s prior written notice to the other Party, unless the other
Party otherwise agrees to shorter notice, in the event such Party reasonably
believes that a significant matter must be addressed prior to the next scheduled
meeting. The DC may change its size from time to time by mutual consent of its
designees, provided that the DC shall at all times consist of an equal number of
designees. Each party may replace its designees at any time upon written notice
to the other Party. The DC may invite non-designees to participate in the
discussions and meetings of the DC, provided that such participants shall be
approved by the other Party and have no voting authority at the DC. A designee
may designate a substitute designee if he or she cannot attend a meeting for
purpose of that meeting. At each meeting a Secretary will be appointed who shall
keep minutes of the meetings, which shall be voted upon at the next meeting. One
designee of each Party shall constitute a quorum for the meetings. The DC shall
act by unanimous consent, but in no event may it amend any provisions of this
Agreement. In the event of a disagreement between the Acura designees and the
Bayer designees relating to a matter within the jurisdiction of the DC, either
Party may refer the matter to one designated executive of each Party, other than
a Chief Executive, for resolution (a “Senior Executive”). If such Senior
Executives cannot resolve the matter within ten (10) Business Days, then Bayer
shall have final decision making authority for all DC matters other than
disputes relating to: (i) any right or obligation under this Agreement, or (ii)
amendment of the Budget or the Target Product Profile or the Development Plan
that would require Acura to undertake activities not provided in the Development
Plan or incur internal or external costs not fully set forth in the Budget
(regardless of whether such amounts are funded in whole or in part by Bayer).
Any dispute described in clauses (i) through (ii) above that is not resolved by
Senior Executives under this Section shall be submitted for resolution by Chief
Executives and, if necessary, to binding arbitration pursuant to Section 12.1.
This Section is intended to address only disputes that arise within the
specifically delineated jurisdiction of the DC and shall not affect the rights
of either Party with respect to matters outside the jurisdiction of the DC. The
DC shall:

 

*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

12

 

  

A.review all material Developed Product development, manufacturing and
regulatory activities, milestones (including expected launch dates) and
accomplishments on a calendar quarter basis;

 

B.review and upon mutual agreement, approve changes to the Development Plan,
Target Product Profile and the Budget;

 

C.evaluate the progress of development of the Developed Product inside and
outside the United States and the timing of launch in the United States and such
other countries following receipt of Regulatory Approval in the United States
and such other countries; and

 

D.perform such other responsibilities as may be agreed upon by the Parties in
writing from time to time such as a joint development of a Right of First
Negotiation Product.

 

5.5Budget and Expenses.

 

All expenses of the Parties (including Acura’s approved out-of-pocket expenses)
with respect to the DC shall be borne by Bayer. The Budget for the development
of the Developed Product (exclusive of milestones to Acura) is attached as
Exhibit A. Bayer shall be responsible for [*****] of any and all costs including
without limitation the actual development and regulatory costs associated with
the Developed Product. [*****]. Notwithstanding the foregoing, nothing in this
Agreement shall obligate Acura to continue development of the Developed Product
if Acura will expend more than [*****] without the express written consent of
Acura [*****].

 

5.6Schedule of Payment.

 

5.6.1Within sixty (60) days of the Effective Date, Bayer shall pay Acura for all
FTE Expenses and approved out-of-pocket expenses listed on Exhibit F and
incurred before the Effective Date.

 

5.6.2Bayer shall reimburse Acura for approved out-of-pocket expenses incurred
under the Development Plan within sixty (60) days of receipt of invoice for
same.

 

5.6.3Any FTE Expense or reimbursement for an expense or payment associated with
a “Development Event” item set forth below or incurred prior to the date set
forth opposite such Development Event item shall be paid within [*****] of
Bayer’s receipt of such invoice. The Parties acknowledge that payments due
relating to a Development Event may exceed the budgeted amounts for same, as
contained in the Budget or as previously approved by the DC.

 

*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

13

 

  

Development Event [*****] [*****] [*****]

 

5.6.4Any FTE Expense for a service/event not described above or contained in the
Budget or previously approved in the budget by the DC may be invoiced by Acura
after incurrence of the FTE Expense and such invoice shall be paid by Bayer
within [*****] of Bayer’s receipt of such invoice.

 

5.6.5Notwithstanding the foregoing, on expiration or termination of the
Agreement, in each case in its entirety, Bayer shall pay all outstanding
invoices from Acura within [*****] of Bayer’s receipt of such invoices and Acura
shall invoice Bayer for all unpaid FTE Expenses, unreimbursed expenses and for
services performed under the Development Plan but not paid and incurred to date
and Bayer shall make payment within [*****] of Bayer’s receipt of such invoice.

 

5.7Cooperation for Regulatory Filings.

 

5.7.1Acura shall make available to Bayer all relevant Impede® Technology,
Information and other documentation relating to the Developed Products
Controlled by it, including but not limited to Developed Product design history
profile, device master records, existing tool and fixture designs, component
specifications and test procedures, component supplier information, and any
other data necessary or useful to support the regulatory filings to be submitted
by Bayer for the Developed Products in the Territory. From time to time during
the Term, at the reasonable request of Bayer, Acura shall provide, [*****].

 

5.7.2Bayer shall be responsible for all required regulatory activities in the
Territory. All costs related to the regulatory activities shall be the
responsibility of Bayer, except that Acura shall reasonably cooperate with Bayer
to accomplish such regulatory tasks, for which [*****].

 

5.8Regulatory Approvals and Fees. Bayer shall be the sole owner of the Developed
Product Regulatory Approvals, registration materials, clinical documentation,
and any and all country specific dossiers for [*****]. Bayer shall be
responsible for maintaining the Developed Product Regulatory Approvals and pay
any and all fees and expenses in connection therewith including, without
limitation, any filing fees, establishment fees, annual product fees, active
pharmaceutical supplier fees, and any fees associated with the amendment of a
Regulatory Approval, any costs and expenses associated with regulatory changes
requested by a Regulatory Authority relating to the Developed Product, or the
Developed Product Regulatory Approvals.

 

*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

14

 

  

ARTICLE VI–RECORDS

 

6.1Records. During the Term and for [*****] thereafter, each Party shall keep
all usual and proper records and books of account and all usual and proper
entries relating to the Developed Product. Bayer shall maintain (electronically
or otherwise) such records and books of account containing all necessary data
for the calculation of Royalty Payments and Milestone Payments due under this
Agreement.

 

6.2Audits. At the request and expense of either Party (“Auditing Party”), the
other Party (“Audited Party”) shall permit an independent, certified public
accountant reasonably acceptable to the Audited Party, upon giving of reasonable
prior written notice of no less than [*****] and not more than once per calendar
year, to examine such records during normal working hours, as may be necessary
for the sole purpose of verifying the calculation and reporting of Net Sales,
reimbursements and the accuracy of any Royalty Payment or other payment or
reimbursement made under this Agreement for any period within the preceding
[*****]. All results of any such examination shall be made available to the
Audited Party. In the event that any audit reveals an under-payment in the
amount of any payment obligation that should have been paid by the Audited Party
to the other, then the underpayment amount shall be paid within [*****] after
the Audited Party’s receipt of Auditing Party’s written demand therefore, plus
interest thereon if such amount is in excess of [*****] unless such underpayment
is disputed by Bayer. Bayer shall have [*****] to dispute in writing such
underpayment determination and if Bayer disputes such underpayment
determination, an independent, mutually agreed upon arbiter shall be selected by
the Parties to resolve the dispute within [*****] of notice of Bayer’s dispute.
The cost of such arbiter shall be borne by the Party whose position is overruled
by such arbiter. Such interest shall be calculated from the date such amount was
due until the date such amount is actually paid, at the rate of [*****]. In
addition, if the underpayment is in excess of [*****], then the Audited Party
shall reimburse the Auditing Party for the reasonable cost of such audit.

 

*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

15

 

  

ARTICLE VII– CONFIDENTIALITY AND LIMITATIONS ON USE

 

7.1Confidential Information. During the term of this Agreement and for a period
of five (5) years thereafter, Bayer and Acura shall keep, and each shall cause
its respective Affiliates, officers, directors, employees and agents to keep,
confidential all Confidential Information. The receiving Party will not disclose
the Confidential Information to any third party. The receiving Party will hold
the Confidential Information secret and in confidence, and take such steps as it
normally takes to protect its own confidential and proprietary information, but
in any event no less than reasonable steps, to preserve the confidentiality of
the Confidential Information. The receiving Party will use the Confidential
Information solely for the Purpose of this Agreement. The receiving Party will
not use the Confidential Information for its own benefit or for the benefit of
any third party. “Confidential Information” means information that the
disclosing Party considers confidential and discloses to the receiving Party for
the purpose of this Agreement. Confidential Information must be marked or
otherwise identified as confidential or proprietary or, under the circumstances
surrounding the disclosure, ought in good faith to be treated as confidential or
proprietary. Confidential Information may be conveyed in written, graphical,
physical or oral form. Confidential Information may include, without limitation,
information concerning the study, discovery, design, research, development,
manufacture, formulation, extraction, compounding, mixing, processing, testing,
control, preservation, storage, finishing, packing, packaging, use,
administration, distribution, sale, reimbursement and/or marketing of
pharmaceutical products or compounds and potential products or compounds, data
from and methodology of pre-clinical and clinical studies, the contents of any
submissions to the U.S. Food and Drug Administration (together with any
successor agency), marketing plans or computer hardware and software systems and
designs and plans for same. Confidential Information may include confidential or
proprietary information of a third party that is in the possession of a
disclosing Party. Confidential Information does not include information that:
(a) is or hereafter becomes generally available to the public other than by
reason of any default with respect to confidentiality under this Agreement, (b)
is hereafter disclosed to such Party by a Third Party rightfully in possession
of the Confidential Information and without restriction as to confidentiality or
use (and such disclosure can be properly demonstrated by the receiving Party),
(c) was previously or is hereafter developed by or on behalf of such Party,
without reliance on confidential information acquired prior to the date hereof
(and such can be properly demonstrated by the receiving Party), (d) the
receiving Party obtains from a third party, but only for such time that the
receiving Party reasonably believes in good faith that such information was not
obtained by said third party, directly or indirectly, from the Disclosing Party
under an obligation of confidentiality; or (e) is developed by or for the
receiving Party independently of the information provided by the Disclosing
Party, as evidenced by the receiving Party’s corporate records. Confidential
Information shall not be deemed to be in, or have come into, the public domain
merely because any part of such Confidential Information is embodied in general
disclosures or because individual features, components or combinations thereof
are or become publicly known. Nothing in this Agreement shall prohibit a Party
from disclosing Confidential Information under confidentiality provisions
similar to those in this Agreement, to Third Parties for insurance, consulting,
accounting, legal, lending and borrowing, acquisition, investment, divestment or
sale and similar purposes, or to any permitted assignee of this Agreement, to
the extent considered reasonably necessary to facilitate the assignment. Nothing
in this Agreement shall prohibit either Party from disclosing Confidential
Information complying with applicable legal or regulatory requirements or a
validly issued subpoena, order of a court of competent jurisdiction or other
request for information from a governmental agency, seeking disclosure of any
Confidential Information, provided that such Party provides prompt notice
thereof to the other Party (unless legally prohibited) so that such other Party
may seek a protective order or other appropriate remedy. Such Party shall
thereafter be entitled to comply with such legal or regulatory requirements,
subpoena, court order or other request for information. The Confidential
Information that is disclosed pursuant to the prior two sentences section shall
remain Confidential Information for all other purposes of this Agreement. Each
of Bayer and Acura recognizes that any violation of this confidentiality
provision would cause the other irreparable harm and agrees that the other Party
shall be entitled, in addition to any other right or remedy it may have, at law
or in equity, to an injunction without the posting of any bond or other
security, enjoining the disclosing Party, its Affiliates and their respective
officers, directors, employees and agents from any violation or potential
violation of this Section 7.1. The terms of this Section 7.1 shall survive any
termination or expiration of this Agreement for five (5) years, except the
obligations with respect to trade secrets shall survive indefinitely.
Confidential Information disclosed by an Affiliate of a Party to the other Party
shall be deemed to have been disclosed by the Party whose Affiliate disclosed
such information.

 

*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

16

 

  



7.2Limitations on Use. Bayer and Acura agree that they will not use the
Confidential Information of the other Party for any purpose, other than as set
forth in this Agreement and carrying out their respective obligations set forth
in this Agreement, including, without limitation, publication of any kind,
without the prior written consent of such other Party.

 

7.3Prior Confidentiality Agreement. Nothing herein shall relieve any Party of
any breach of that certain Confidentiality Agreement, dated as of January 21,
2014, by and between the Parties with respect to the information disclosed
between the Parties prior to the date hereof, provided any information disclosed
under such agreement shall also be deemed disclosed under this Agreement and
such agreement shall not apply to any information disclosed after the date
hereof, which disclosure shall be governed by this Agreement.

 

*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

17

 

 

7.4Publicity. A Party may originate any publicity, news release and/or other
public announcement, written or oral, relating to the existence or terms of this
Agreement or referencing the other party’s name, trademarks, trade name or logos
(a “Public Disclosure”) that is required by Applicable Law, stock exchange
and/or regulatory authority (a “Required Public Disclosure”). In the event of
any Required Public Disclosure, the disclosing party shall endeavor, on a
reasonable basis under the circumstances, to provide a meaningful opportunity
for the other party to review and comment upon such Required Public Disclosure
before disclosure to the public and shall give reasonable consideration to all
reasonable additions, deletions or changes suggested thereto including whether
the disclosure is in fact a Required Disclosure. The review and/or comment by a
Party on any Required Public Disclosure to be made by the other Party shall not
constitute or be deemed confirmation by the reviewing Party of the accuracy of
such disclosure, and the originating Party shall solely be responsible for its
contents. Mutual consent of the Parties shall be discussed and obtained prior to
a Party originating any Public Disclosure that is not a Required Public
Disclosure. The contents of any Required Public Disclosure, or Public Disclosure
mutually consented to by the Parties, previously released pursuant to this
Section 7.4 can be subsequently verbally disclosed only by either Party without
the other Party’s approval, provided that each Party shall keep the other Party
reasonably informed about their plans for such verbal disclosure.

  

7.5Contacts and Statements. Contacts with the applicable governmental agency
with respect to this Agreement shall be coordinated between Acura and Bayer. The
Parties shall mutually agree to the responsible Party for initiating such
contact. All public statements regarding Bayer trademarks will be the
responsibility solely of Bayer. Where practical, all such statements will be
provided to Acura for content review prior to release.

 

ARTICLE XIII– LIABILITY AND INDEMNIFICATION

 

8.1Maximum Liability. Other than a Party’s indemnification obligations (except
for [*****] or breach of the confidentiality provisions, each Party’s maximum
liability to the other Party for any claim arising from this Agreement for any
reason whatsoever (excluding monetary consideration for this Agreement, such as
such as Milestone Payments, Royalty Payments, reimbursements for FTE Expenses
and out-of-pocket costs and expenses) will not exceed [*****]

 

8.2Consequential Damages. Except for breaches of the confidentiality provisions,
under no circumstances whatsoever will either Party be liable to the other in
contract, tort, negligence, breach of statutory duty, or otherwise for (i) any
(direct or indirect) loss of profits, of production, of anticipated savings, of
business, or goodwill or (ii) for any other liability, damage, costs, or expense
of any kind incurred by the other Party of an indirect or consequential nature,
regardless of any notice of the possibility of these damages.

 

*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

18

 





 

8.3Indemnification by Acura. Acura shall indemnify, defend and hold Bayer, its
officers, employees and its Affiliates harmless from and against all
liabilities, claims, demands, damages, costs, expenses or money judgments
(including reasonable attorneys’ fees) incurred by or rendered against Bayer,
its officers and employees or its Affiliates for personal injury, sickness,
disease or death or other damages which arise out of (a) Acura’s development of
the Developed Product pursuant to the Development Plan (limited to those
subjects included in the clinical studies conducted by Acura); (b) Acura’s
breach of any of its obligations under this Agreement; (c) the gross negligence
or intentional misconduct of Acura; or (d) Acura’s breach of any representation
or warranty made or given in this Agreement.

 

8.4Indemnification by Bayer. Bayer shall indemnify, defend and hold Acura, its
officers, employees and its Affiliates harmless from and against all
liabilities, claims, demands, damages, costs, expenses or money judgments
(including reasonable attorneys’ fees) incurred by or rendered against Acura,
its officers and employees or its Affiliates for personal injury, sickness,
disease or death or other damages which arise out of: (a) Bayer’s breach of any
of its obligations under this Agreement; (b) any claims arising out of the
development (exclusive of the claims described in Section 8.3(b) above),
manufacturing, or commercialization of the Developed Product; (c) the gross
negligence or intentional misconduct of Bayer; (d) Bayer’s breach of any
representation or warranty made or given by Bayer in this Agreement; or (e) any
actual or alleged infringement of any Third Party patent, copyright, trademark
or trade dress rights arising from materials, labeling, marketing or advertising
of the Developed Product.

 

8.5Procedure; Defense.

 

8.5.1Each party claiming indemnification must promptly notify the other Party in
writing, providing reasonable detail, of any claim upon receipt of notice
thereof; provided, however, that failure to given such notice shall not affect
the indemnification provided under this Agreement except to the extent the
indemnifying Party shall have been actually prejudiced as a result of such
failure.

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.



 

19

 



 

8.5.2The following provisions shall apply to any Third Party claim for which a
Party is entitled to indemnification from the other Party under this Article 8.
If the indemnifying Party elects to defend or, if local procedural rules or laws
do not permit the same, elects to control the defense of a Third Party claim, it
shall be entitled to do so provided it gives notice to the indemnified Party of
its intention to do so within [*****] after the receipt of the written notice
from the indemnified Party of the potentially indemnifiable Third Party Claim
(the “Litigation Condition”). Subject to compliance with the Litigation
Condition, the indemnifying Party shall retain counsel reasonably acceptable to
the indemnified Party (such acceptance not to be unreasonably withheld or
delayed) to represent the indemnified Party and shall pay the fees and expenses
of such counsel related to such proceeding. In any such proceeding, the
indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of the indemnified Party.
The indemnified Party shall not settle any claim for which it is seeking
indemnification without the prior consent of the indemnifying Party which
consent shall not be unreasonably withheld, conditioned or delayed. The
indemnified Party shall, if requested by the indemnifying Party, cooperate in
all reasonable respects in the defense of such claim that is being managed
and/or controlled by the indemnifying Party, at the indemnifying Party’s cost
and expense. The indemnifying Party shall not, without the written consent of
the indemnified Party (which consent shall not be unreasonably withheld,
conditioned or delayed), effect any settlement of any pending or threatened
proceeding in which the indemnified Party is, or based on the same set of facts
could have been, a party and indemnity could have been sought hereunder by the
indemnified Party, unless such settlement includes an unconditional release of
the indemnified Party from all liability on claims that are the subject matter
of such proceeding and will not result in the Indemnified Party’s becoming
subject to injunctive or other relief or otherwise adversely affect the business
of the indemnified Party in any manner. Notwithstanding the foregoing, a Party’s
consent (which shall not be unreasonably withheld, delayed or conditioned) shall
be required for any settlement that entails any license, covenant not to sue
relating to, admission of invalidity or unenforceability or abandonment of any
of its intellectual property. If the Litigation Condition is not met, then the
indemnified Party shall have the right to control the defense of such Third
Party Claim, for which the indemnifying Party shall pay the reasonable fees and
costs incurred by the indemnified Party, and the Parties shall cooperate in and
be consulted on the material aspects of such defense at the indemnifying Party’s
expense.

 

ARTICLE IX– NOTICES

 

9.1Notices. Any notice or request to be given or furnished under this Agreement
by any Party to the other shall be in writing and shall be delivered personally
or registered or certified mail, postage prepaid, or by overnight delivery
service to the following:

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.



 

20

 

   

TO ACURA: Acura Pharmaceuticals, Inc.   616 N. North Court   Palatine, IL  60067
  Attn:  Robert B. Jones   Telephone No. [*****]

 

Copy To: LeClairRyan   1037 Raymond Blvd.   Newark, NJ 07102   Attn: John P.
Reilly, Esq.   Telephone No. [*****]

 

With a copy to the Attention of the Legal Department at the same address.

 

TO BAYER: Bayer HealthCare LLC   100 Bayer Blvd.   Whippany, NJ 07981  
Attention: Business Development Department   Telephone No.: [*****]

 

With a copy to the Attention of the Legal Department at the same address.

 

9.2Receipt of Notice. All notices and other communications given to any Party in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier services
or sent by telecopy, or on the date five (5) business days after dispatch by
certified or registered mail (postage prepaid) if mailed, in each case
delivered, sent or mailed (properly addressed) to such Party as provided in this
Article IX, or in accordance with the latest unrevoked direction from such Party
given in accordance with this Article IX.

 

ARTICLE X- PATENT PROSECUTION, INFRINGEMENT

 

10.1Ownership of Intellectual Property Rights. Except as otherwise provided in
Section 5.8, Acura shall own [*****]. Bayer owns [*****]. Acura hereby licenses
to Bayer, on a non-exclusive basis, the use of the mark Impede® in the Field and
Territory solely for the commercialization of the Developed Product during the
Term.

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.



 

21

 



  

10.2Patent Prosecution and Maintenance. Acura is responsible for the prosecution
and maintenance of the Impede® Patent Rights in its sole discretion and at its
own cost and expense. Acura shall provide Bayer a reasonable opportunity to
review and comment on such prosecution and maintenance efforts regarding Impede®
Patent Rights in the Territory that may claim the Developed Product, or the
making or the use thereof. Acura shall provide Bayer with a copy of material
communications from any patent authority in the Territory regarding such Impede®
Patent Rights within a reasonable time after receipt of such communications and
shall provide drafts of any material filings or responses to be made to such
patent authorities in a reasonable amount of time in advance of submitting such
filings or responses for Bayer’s review and comment. Acura shall reasonably
consider such comments by Bayer in connection with the prosecution and
maintenance of the Impede® Patent Rights. If Acura decides to cease the
prosecution or maintenance of any Impede® Patent Rights that claim the Developed
Product, after it has commenced prosecution of such Impede Patent Rights in the
Territory, Acura shall notify Bayer in writing at least sixty (60) days prior to
any relevant deadline so that Bayer may, at its discretion, assume the
responsibility for the prosecution or maintenance of such Impede® Patent Rights
in the Territory. Bayer shall have forty (40) days to decide whether or not to
assume these costs, during which time Acura shall make Commercially Reasonable
Efforts to prepare, prosecute, and maintain any such Impede® Patent Rights. In
the event Bayer chooses to maintain such preparation and prosecution or pay such
maintenance fees (to the extent it is not already required to pay such fees),
Acura agrees to cooperate with Bayer to execute all lawful papers and
instruments reasonably necessary to transfer and assign such Impede® Patent
Rights to Bayer, at Bayer’s sole expense, provided Bayer shall grant Acura an
exclusive, perpetual, sub licensable, royalty free license to such Impede Patent
Rights other than with respect to the Developed Product.

 

10.3Infringement of Impede® Patent Rights. Each of Bayer and Acura will notify
the other Party within [*****] upon learning of any possible infringement by a
Third Party of the Impede® Patent Rights, which infringement may reasonably be
expected to affect the commercialization of the Developed Product. [*****][two
pages redacted].

 

10.7Allegations of Infringement by Third Parties. [*****][one page redacted].

 

10.8Settlement of Allegations of Infringement. [*****].

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.



 

22

 



  

ARTICLE XI-WARRANTIES

 

11.1Mutual Representations, Warranties and Covenants. Each Party represents and
warrants that (i) it has the full right, power and authority to enter into this
Agreement; (ii) that entering into and performing its obligations set forth in
this Agreement does not conflict with any other agreement to which it is a
party; and (iii) as at the Effective Date, there are no claims, judgments,
litigations, suits, actions, disputes, arbitration, judicial or legal,
administrative or other proceedings or governmental investigations pending or,
to such Party’s knowledge, threatened against such Party or any of its
Affiliates, and neither such Party nor its Affiliates is a party to any
settlement agreement, which would be reasonably expected to materially affect or
restrict the ability of such Party to consummate the transactions contemplated
under this Agreement and to perform its obligations under this Agreement.

 

11.2Acura Representations, Warranties and Covenants. Acura represents and
warrants that: [*****].

 

11.3Bayer’s Representations Warranties and Covenants. Bayer represents, warrants
and covenants that [*****].

 

ARTICLE XII– MISCELLANEOUS

 

12.1Dispute Resolution. Bayer and Acura agree to use good faith efforts to
resolve any and all disputes arising out of or relating to this Agreement. If
after [*****], the Parties are unable to resolve the dispute, then the matter
shall by fully and finally resolved by arbitration. A Party that desires to
arbitrate a dispute shall serve a written notice upon another requesting
arbitration of a dispute pursuant to this Section 12.1. Any such arbitration
shall be submitted to final and binding arbitration under the then current
commercial arbitration rules of the American Arbitration Association (the “AAA”)
in accordance with this Section 12.1. The place of arbitration of any dispute
shall be New York, New York. Such arbitration shall be conducted by one (1)
arbitrator mutually agreed by the Parties but if such agreement cannot be
reached within [*****] of the commencement of the arbitration, then an
arbitrator appointed by the AAA. The arbitrator shall be a person with relevant
experience in the pharmaceutical industry. The arbitration proceeding shall be
held as soon as practicable but in any event within [*****] of appointment of
the arbitrator. Any award rendered by the arbitrators shall be final and binding
upon the Parties. Judgment upon any award rendered may be entered in any court
having jurisdiction, or application may be made to such court for a judicial
acceptance of the award and an order of enforcement, as the case may be. The
arbitrator shall render a formal, binding, non-appealable resolution and award
as expeditiously as possible, but not more than [*****] after the hearing. Each
Party shall pay its own expenses of arbitration, and the expenses of the
arbitrator shall be equally shared between the Parties unless the arbitrators
assess as part of their award all or any part of the arbitration expenses of a
Party (including reasonable attorneys’ fees) against the other Party. A Party
may make application to the Arbitrator for the award and recovery of its fees
and expenses (including reasonable attorneys’ fees). This Section 12.1, shall
not prohibit a Party from seeking injunctive relief from a court of competent
jurisdiction in the event of a breach or prospective breach of this Agreement by
any other Party which would cause irreparable harm to the first Party.

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.



 

23

 



  

12.2Waivers; Amendment. The failure of either Party to insist, in any one or
more instances, upon the performance of any of the terms, covenants or
conditions of this Agreement or to exercise any right hereunder, shall not be
construed as a waiver or relinquishment of the future performance of any such
term, covenant or conditions or the future exercise of such right, and the
obligation of the other Party with respect to such future performance shall
continue in full force and effect. No item or provision of this Agreement may be
altered, amended or waived except by a writing signed by both Parties.

 

12.3Assignment and Sub-License. Neither Party shall sub-license any of its
rights or obligations under this Agreement, in whole or in part to any person,
firm, partnership, or other entity, except to an Affiliate, without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld, delayed or conditioned. Notwithstanding the foregoing, a Party may
assign this Agreement in connection with (i) the transfer of all or
substantially all of its assets or its Impede Technology assets (by merger, sale
of assets or otherwise) to the transferee thereof or (ii) the sale of its line
of business to which this Agreement relates, provided however, that Acura will
cause the acquirer to confirm with Bayer prior to closing such transaction that
Bayer has such licenses to and a non-compete with respect to the Developed
Product as are provided herein. Notwithstanding the foregoing, nothing shall
prevent Bayer from offering to acquire the Developed Product intellectual
property from Acura on terms negotiated between the parties.

 

12.4Other Terms and Conditions. Other terms and conditions not inconsistent with
terms and conditions in this Agreement covering Developed Product(s) to be
supplied under this Agreement will be provided in purchase orders and releases
issued by Bayer and in order acknowledgments and invoices issued by Acura. In
the event of any conflict of terms in these documents, Bayer and Acura agree to
negotiate in good faith to resolve such differences, unless such terms conflict
with the terms of this Agreement, in which case the terms of this Agreement
shall control.

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.



 

24

 



  

12.5Covenant of Further Assurances. Bayer and Acura covenant and agree that
subsequent to the execution and delivery of this Agreement and without any
additional consideration, each of Bayer and Acura shall execute and deliver any
further legal instruments and perform such acts which are or may become
necessary to effectuate the purposes of this Agreement.

 

12.6Headings. The heading of the Articles and Sections used in this Agreement
are included for convenience only and are not to be used in construing or
interpreting this Agreement.

 

12.7Governing Law. Unless any competent governmental entity or any other
applicable laws and regulations require otherwise, this Agreement shall be
governed by and construed under the laws of the State of New Jersey as applied
to agreements executed and performed solely in New Jersey, without regard to
choice-of-law principles thereof.

 

12.8Subcontracting. Acura shall not subcontract its obligations hereunder to
subcontractors (other than Affiliates) without the prior written consent of
Bayer, which shall not be unreasonably withheld, provided however that without
such consent Acura may use third party contract research organizations and other
service and material providers, as long as Acura actively oversees the project.

 

12.9Relationship. Acura is an independent contractor engaged by Bayer for the
provision of the Developed Product(s). Nothing in this Agreement shall
constitute either Party as an employee, agent or general representative of the
other, nor shall either Bayer or Acura have the right or authority to assume,
create or incur any liability or any obligation of any kind, express or implied,
against, or in the name of or on behalf of, the other.

 

12.10Severability. The provisions of this Agreement shall be deemed separate.
Accordingly, the invalidity or unenforceability of any particular provision of
this Agreement shall not affect the other provisions, and this Agreement shall
be construed in all respects as if such invalid or unenforceable provision were
omitted, except in cases where such unenforceable provision is a basic
prerequisite of any Party or both Parties to enter into this Agreement. The
Parties shall in such an instance use their best efforts to replace the
unenforceable provision(s) with valid, legal and enforceable provision(s) which,
insofar as practical, implement the purposes of this Agreement.

 

12.11Entire Agreement. This Agreement including all Exhibits and Schedules
attached hereto constitutes the entire Agreement between Bayer and Acura with
respect to the subject matter addressed herein and this Agreement supersedes all
prior understandings and agreements, whether oral or written, between the Bayer
and Acura with respect thereto. Any amendment to any provisions set forth in the
Agreement must be in writing, signed by both Bayer and Acura and specifically
state that it is an amendment.

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.



 

25

 



  

12.12Counterparts; Facsimile Signatures. This Agreement may be executed in
multiple counterparts, each of which shall be deemed to be an original and of
equal force and effect, but all of which taken together shall constitute one and
the same instrument. A facsimile, digital, PDF, e-mail or other electronic copy
hereof shall suffice as an original Agreement.

 

12.13Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

 

IN WITNESS WHEREOF, Bayer and Acura have caused this Agreement to be executed by
their duly authorized officers as of the day and year first above written.

 

ACURA PHARMACEUTICALS, INC. BAYER HEALTHCARE LLC

 

By: /s/ Robert B. Jones   By: /s/ Mike DiBiasi           Name:  Robert B. Jones
  Name: Mike DiBiasi           Title: President & CEO   Title: V.P. Allergy    
      Date: June 15, 2015   Date: June 5, 2015

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.



 

26

 

  

EXHIBIT A

 

Development Plan

 

[*****][table redacted]

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.



 

27

 

   

Exhibit B

 

BAYER budget and timeline for Delivery of the Prototype [*****].

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.



 

28

 

   

[*****] – Budget

 

[*****][1.1 pages redacted]

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.



 

29

 



 

Exhibit C

Impede® Patent Rights

ISSUED OR NOTICE OF ALLOWANCE

 

[*****][1.25 pages redacted]

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.



 

 

 



 

EXHIBIT D

 

Target Product Profile

Including Success Criteria for

Pilot Bioequivalence Study

 

The following constitutes the Target Product Profile [*****]

 

Pilot Bioequivalence Study Requirements:

 

[*****]

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.



 

 

 

  

Exhibit E

 

Form of Royalty Report.

 

ROYALTY REPORT

Contract Year Ended ______________

Quarter Reported _________________

 

Licensee Name:

Property:

Territory:

Address:

Contact:

Phone Number:

Fax Number:

 

[*****][1.1 pages redacted]

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.



 

 

 

  

Exhibit F

 

Pre-Effective Date Amounts to be Reimbursed to Acura

 

Item   Quantity    Amount  [*****]   [*****]    [*****]  [*****]   [*****]  
 [*****]   Total        [*****] 

 

*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

 

 

 